DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Sept. 1, 2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “in the undulation, a resin amount of the insulating resin layer right above a conductive particle is smaller than that when the surface of the insulating resin layer right above the conductive particle is flush with the tangent plane.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “in the undulation, a resin amount of the insulating resin layer right above a conductive particle is smaller than when the surface of the insulating resin layer right above the conductive particle would be flush with the tangent plane.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimatsu (US 2015/0208511 A1).
With respect to claim 1, Ishimatsu discloses anisotropic conductive film having a conductive particle dispersion layer including conductive particles distributed in an insulating resin layer (abstr., 0075, 0078, 0080, Fig. 8B), the insulating resin layer being a layer of a photo-polymerizable resin composition (0013, 0075), a surface of the insulating resin layer directly above each conductive particle has an undulation with respect to a tangent plane of the insulating resin layer in a center portion between the adjacent conductive particles (0080, Fig. 8B), and as an embedded rate, a ratio (Lb/D) between a distance Lb from the tangent plane to a deepest portion of each conductive particle and a particle diameter D of the conductive particles of about 100% (Fig. 8B) which is within the recited range, the amount of all the conductive particles included in the anisotropic conductive film have an embedded rate satisfying the amount of at least 80% (0080, Fig. 8B).
Regarding claim 2, Ishimatsu teaches the film of claim 1, wherein in the undulation, a resin amount of the insulating resin layer right above a conductive particle is smaller than when the surface of the insulating resin layer right above the conductive particle would be flush with the tangent plane (Fig. 8B).

Claims 1, 2, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 2015/0231803 A1) (“Shinohara”).
With respect to claim 1, Shinohara discloses anisotropic conductive film having a conductive particle dispersion layer including conductive particles distributed in an insulating resin layer (abstr., 0021, 0051, Figs. 6 and 8), the insulating resin layer being a layer of a photo-polymerizable resin composition (0021), a surface of the insulating resin layer directly above each conductive particle has an inclination with respect to a tangent plane of the insulating resin layer in a center portion between the adjacent conductive particles (0051, Figs. 6, 8B).  With respect to an embedded rate, a ratio (Lb/D) between a distance Lb from the tangent plane to a deepest portion of each conductive particle and a particle diameter D of the conductive particles, Shinohara discloses the ratio Lb/D overlapping the recited range (0039, Fig. 8).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Shinohara discloses the amount of all the conductive particles included in the anisotropic conductive film have an embedded rate satisfying the amount of at least 80% - implied in par. [0051] as discussing the totality of particles (Fig. 8).
Regarding claim 2, Shinohara teaches the film of claim 1, wherein in the inclination, the surface of the insulating resin layer around each of the conductive particles is void of the insulating resin (Fig. 8B).
As to claim 4, Shinohara teaches the film of claim 1, wherein the photo-polymerizable resin composition is a photocationic-polymerizable resin composition (0020).
With respect to claim 5, Shinohara teaches the film of claim 1, wherein the photo-polymerizable resin composition is a photoradical-polymerizable resin composition (0020, 0069-0072).
Regarding claim 6, Shinohara teaches the film of claim 1, wherein the surface of the insulating resin layer around a conductive particle exposed from the insulating resin layer has an inclination or undulation (Fig. 8).
As to claim 7, Shinohara teaches the film of claim 1, wherein the surface of the insulating layer above a conductive particle embedded in the insulating resin layer without being exposed from the insulating resin layer has the inclination and the undulation.
Regarding claim 8, Shinohara teaches the film of claim 1.  Shinohara discloses the ratio La/D overlapping the recited range (Fig. 8).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 9, Shinohara teaches the film of claim 1, wherein the conductive particles are disposed without being in contact with each other (Fig. 8).
As to claim 10, Shinohara teaches the film of claim 1, wherein the closest distance between the conductive particles is more than 0.5 times and less than 1.5 times the particle diameter (0049).  The range of the distance overlaps the range recited in claim 10; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 11, Shinohara teaches the film of claim 1, wherein a second insulating resin layer is laminated to a surface opposite the surface of the insulating resin layer that includes the inclination (0091, Fig.8).
Regarding claim 12, Shinohara teaches the film of claim 1, wherein a second insulating resin layer is laminated to the surface of the insulating resin layer that includes the inclination (0091, Fig. 8).
As to claim 13, Shinohara teaches the film of claim 11, wherein a minimum melt viscosity of the second insulating resin layer is lower than that of the insulating resin layer (0020).




Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, in view of Masui et al. (US 2015/0008022 A1) (“Masui”).
With respect to claim 14, Shinohara teaches the film of claim 1 but is silent with respect to a CV value of the particle diameter as recited in the claim.  Masui discloses conductive particles suitable for anisotropic conductive films, the particles having a CV value of 20% (0002, 0178, 0180, 0183).  The CV value satisfies the recited range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the film of Shinohara having conductive particles having a CV value as disclosed in Masui, as such particles are suitable for anisotropic conductive films.

Response to Arguments
Applicant’s arguments filed on Sept. 1, 2022 have been fully considered.
In view of the recent amendment objection with respect to claim 1 has been withdrawn.  Regarding 35 USC 112(b) rejection of claim 2, the recent amendment obviated one part of the rejection, the second part is being maintained, as discussed above.
The Applicant has argued claim 3 should have been rejected under 35 USC 103 in the first Office Action, if the Office believed that claim 3 was unpatentable under 35 USC 103 based on Ishimatsu.  The Examiner notes claim 1 was rejected under 35 USC 102(a)(1), and as such all claims depended from claim 1 were considered unpatentable.  35 USC 103 rejection of claim 1 in the last Office Action over Ishimatsu was a new rejection based on the amended claim 1.  
The Applicant has argued there has been made no finding that Ishimatsu discloses or suggests the feature of ratio Lb/D as recited in claim 1 of being 30% or more and 105% or less as an imbedded rate.  The Examiner acknowledges that in the last Office Action the specific imbedded rate disclosed in Ishimatsu was omitted in the rejection, although it was referred to in the rejection and Fig. 8B of Ishimatsu was cited (par. 9 of the last Office Action).  In the present rejection an embedded rate, a ratio (Lb/D) between a distance Lb from the tangent plane to a deepest portion of each conductive particle and a particle diameter D of the conductive particles of about 100% has been discussed as being shown in Fig. 8B of Ishimatsu.
The Examiner appreciates the discussion of JP 2014-060151, the document belonging to the same patent family as Shinohara, with respect to the problems of anisotropic conductive film of Shinohara and attributes of the film of the present invention.
The Examiner notes Shinohara discloses the elements of the conductive film as recited in claim 1, and as discussed above.  The Applicant argued Shinohara does not disclose the embedded rate subfeature of at least 80%.  The Examiner notes in Fig. 8 Shinohara discloses the ratio Lb/D overlapping the recited range of at least 80%, which is additionally implied in par. [0051] as discussing the totality of particles (Fig. 8).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783